Case 1:20-mc-00212-AJN Document 10 Filed 05/23/20 Page 1 of 2
         Case 1:20-mc-00212-AJN Document 10 Filed 05/23/20 Page 2 of 2
Hon. Alison J. Nathan, p. 2


               We anticipate that after the issues concerning service and disclosure of the
recordings are resolved, we will be able to reach agreement with Steinmetz’s counsel on a
proposed briefing schedule to present for the Court’s approval. Should we be unable to do so,
we will promptly advise Your Honor.

              Thank you for Your Honor’s consideration.

                                     Respectfully submitted,

                                     /s/ Jeffrey A. Rosenthal
                                     Jeffrey A. Rosenthal

cc:    Michael S. Kim, Esq.
       Josef M. Klazen, Esq.
       Robin Rathmell, Esq.
       Victoria R. Morris, Esq.
       Carolina Leung, Esq.
